DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on December 22, 2020.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 12, 2021 was considered by the examiner. See attached PTO-form 1449.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US Patent No. 8,429,447) (hereinafter “Peng”) in view of Gupta et al. (US Patent No. 9,886,443) (hereinafter “Gupta”) and further in view of Clark (US Patent No.8,661,428).
As per claim 1, Peng discloses a method of servicing search requests based on index information stored in a storage shared between a plurality of search servers, comprising: 
5maintaining, by a first of the plurality of search servers, a local cache including index information usable to service received search requests (Fig. 1, server #12, #14 as indexing submodel); 
synchronizing, by the first search server, the local cache with the shared storage (Fig. 1, # 15 as Shared Service Provider, col. 8, lines 54-67);
receiving, by the first search server, a search request to conduct a search; and in response to the search request, providing, by the first search server, one or more results (col. 7, lines 28-56).
Peng does not explicitly teach, but Gupta teaches wherein the synchronizing includes:
retrieving, from the shared storage, metadata indicative of the index 10information in the shared storage; updating the index information 15in the local cache with the index information in the shared storage; determined using the updated index information (col. 6, lines 30-45). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Peng to implement the above steps as taught by Gupta because it would improve the metadata updating in the distributed servers environment as suggested by Gupta (col. 2, lines 6-16).
Peng and Gupta do not explicitly teach, but Clark teaches determining, based on the metadata, whether the index information in the local cache differs from the shared storage; and in response to determining that the index information in the local cache differs from the index information in the shared storage (col. 5, lines 4-30). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Peng to implement the above steps as taught by Clark because it would improve the system to keep the data up-to-date with a newly incremental updates in order to reduce the system performance without updating the entire update file as suggested by Clark (col. 3, lines 1-8).
20
As per claim 2, Peng further teaches wherein the index information in the local cache is distributed among a first set of segment files; wherein the retrieved metadata identifies a second set of segment files in the shared storage; and wherein the determining includes comparing the first set of segment files with the 25second set of segment files to identify segment files in the shared storage that are not included in the local cache (Peng: col 11, lines 1-9; Gupta: col. 3, lines 29-35).  
As per claim 3, Peng further teaches generating, by the first search server, index information in response to a request to 30index one or more items; storing, by the first search server, a first instance of the generated index WO 2019/243859PCT/IB2018/000937 22 information in the local cache, wherein the first instance of the generated index information is usable by the first search server to service search requests for the one or more items; and storing, by the first search server, a second instance of the generated index 5information in the shared storage, wherein the second instance of the generated index information is usable by a second of the plurality of search servers to service search requests for the one or more items (col. 7, lines 8-19).  
10As per claim 4, Peng further teaches determining, by the first search server, that the index information in the local cache has become corrupted; and in response determining that the index information in the local cache has become corrupted, the first search server attempting to replace the index information in the local cache with the index information in the shared storage (col. 7, lines 49-60).  
As per claim 5, Peng further teaches determining, by the first search server, that the index information in the shared storage has become corrupted; and storing, by the first search server and in the shared storage, a notification 20indicating that the index information in the shared storage has become corrupted, wherein the notification causes a second of the plurality of search servers to replace the index information in the shared storage with index information from a local cache maintained by the second search server (col. 7, lines 61-67).  
25
As per claim 6, Gupta further teaches determining, by the first search server, to delete one or more segment files storing index information in the shared storage; storing, by the first search server and in the shared storage, an indication that the one or more segment files are to be deleted; and 30deleting, by a second of the plurality of search servers, the one or more segment files in response to determining that a threshold amount of time has passed since theWO 2019/243859PCT/IB2018/000937 23 storing of the indication (col. 11, lines 48-67).  
As per claim 7, Peng further teaches instantiating a container including the first search server; and 5executing the first search server within the container (Fig. 1, col. 7, lines 1-7).  
As per claim 8, Peng further teaches determining a load being experienced by the plurality of search servers; and instantiating another container including another search server executable to 10retrieve index information from the shared storage and service search requests (col. 12, lines 39-57).
As per claim 9, Peng discloses a non-transitory computer readable medium having program instructions stored thereon that are capable of causing a first of a plurality of search servers to implement operations for distributing index information to a storage shared between the plurality of 15search servers (Fig. 1), the operations comprising: 
receiving a request to index one or more items such that the one or more items are identifiable as search results in response to a performed search (col. 7, lines 1-12); 
in response to the request, generating index information based on the one or more items (col. 7, lines 12-19); 
25performing a search that includes identifying one of the one or more items as a search result determined based on the first instance of generated index information stored in the local cache (col. 7, lines 28-35).  
Peng does not explicitly teach, but Gupta teaches 20adding a first instance of the generated index information to index information stored in a local cache accessible to the first search server (col. 6, lines 30-45). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Peng to implement the above steps as taught by Gupta because it would improve the metadata updating in the distributed servers environment as suggested by Gupta (col. 2, lines 6-16).
Peng and Gupta do not explicitly teach, but Clark teaches adding a second instance of the generated index information to index information stored in the shared storage such that the generated index information is accessible to the plurality of search servers (col. 5, lines 4-30). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Peng to implement the above steps as taught by Clark because it would improve the system to keep the data up-to-date with a newly incremental updates in order to reduce the system performance without updating the entire update file as suggested by Clark (col. 3, lines 1-8).
 As per claim 10, Peng further teaches  wherein adding the second instance 30includes: storing, in the shared storage, sequence metadata identifying an ordering in which WO 2019/243859PCT/IB2018/000937 24 the second instance of generated index information is stored relative to other index information stored in the shared storage, wherein the identified ordering is usable by ones of the plurality of search servers to determine whether to retrieve the second instance of generated index information (col. 7, lines 36-45).  
As per claim 11, Clark further teaches wherein adding the second instance of generated index information includes: storing, in the shared storage, a segment file including the second instance of generated index information, wherein the storing includes assigning, to the segment file, 10a file name that includes a randomly generated value (col. 4, lines 24-40).  
As per claim 12, Clark further teaches wherein adding the second instance of generated index information includes: storing, in the shared storage, a segment file including the second instance of 15generated index information; and storing, in the shared storage, a checksum usable to verify the segment file (col. 4, lines 51-67).  
As per claim 13, Peng further teaches wherein adding the second instance of generated index information includes: 20asynchronous pushing the second instance of the generated index information to the shared storage (col. 11, lines 64-67, col. 12, lines 1-15).  
25As per claim 14, Gupta further teaches synchronizing the local cache with the shared storage, wherein the synchronizing includes: retrieving, from the shared storage, sequence information identifying an ordering in which index information is stored to the shared storage; determining, based on the ordering, whether the index information in the 30local cache differs from the shared storage; and WO 2019/243859PCT/IB2018/000937 25 in response to the determining, updating the index information in the local cache with the index information in shared storage  (col. 6, lines 54-67).  
As per claim 15, Peng further teaches determining that the shared storage includes a notification from another one of the plurality of search servers indicating that index information in the shared storage has become corrupted; and in response to the notification, storing index information from the local cache in 10the shared storage (col. 7, lines 49-60).  
As per claim 16, Gupta further teaches determining that the shared storage includes a notification from another one of the 15plurality of search servers indicating that a segment file in the shared storage is to be deleted; in response to the notification, determining an amount of time since the notification was stored in the share storage; and deleting the segment file in response to the amount of time satisfying a threshold (col. 11, lines 48-67).
As per claim 17, the independent claim recites several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, respectively. Therefore, it is rejected at least for the same reasons as claim 1.
As per claim 18, Clark further teaches wherein the metadata specifies a sequence number of a most recently stored segment file in the shared storage, wherein the segment file includes index information; and wherein the identifying includes comparing the sequence number with a sequence 10number of a most recently stored segment file in the local cache (col. 8, lines 15-33).  
As per claim 19, Peng further teaches indexing one or more items to produce index information usable to identify the 15one or more items in a search; storing the produced index information in the local cache to facilitate subsequent searches by the search server; and storing the produced index information in the shared storage to facilitate subsequent searches by others of the plurality of search servers (col. 7, lines 1-35).  
As per claim 20, Peng further teaches determining that index information in the shared storage is become corrupted; and in response to the determining, setting a corruption flag that causes another of the 25plurality of search servers to replace index information in the shared storage with index information from a local cache of the other search server (col. 7, lines 49-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zircher et al. US 2016/0110406: VALIDATION OF DATA ACROSS MULTIPLE DATA STORES.
Hirakata; Satoru et al.(US Patent No. 9,251,150) Information processing device, information management method, and information processing system.
Mukku; Jagadish Kumar et al.( US Patent No. 10,417,213) Metadata updating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        July 12, 2022